 



Exhibit 10.1
SETTLEMENT AGREEMENT AND GENERAL RELEASE
This Settlement Agreement and General Release (the “Agreement”) is entered into
as of September 28, 2007, by and among Hark M. Vasa (“Vasa”), H&K Vasa 1999
Family Limited Partnership, and H&K Vasa 2000 Family Limited Partnership
(collectively, “Plaintiffs”), on the one hand, and Applied Digital Solutions,
Inc. (“ADSX”) and Pacific Decision Sciences Corporation, formerly known as PDS
Acquisition Corporation (“PDSC”), on the other hand.
RECITALS
A. On or about January 21, 2004, Plaintiffs filed a lawsuit against ADSX and
PDSC entitled Vasa v. Applied Digital Solutions, Inc., et al., in the Circuit
Court of the Fifteenth Judicial District in and for Palm Beach County, Florida
(the “Action”).
B. The parties, through their counsel, reached a settlement of the Action on
September 28, 2007 during a mandatory mediation in the Action and pursuant to a
Memorandum of Settlement.
C. The parties now desire to enter into this Agreement in furtherance of their
settlement.
AGREEMENT
In consideration of the recitals and mutual promises contained in this
Agreement, the adequacy of which are hereby acknowledged, the parties agree to
settle their disputes on the following terms.

 

 



--------------------------------------------------------------------------------



 



1.                Consideration.
a. ADSX Stock. ADSX shall cause the issuance and delivery to Engstrom, Lipscomb
& Lack (the “Stock Recipients”) of duly authorized, validly issued, fully paid
and non-assessable shares of ADSX common stock (the “Stock Consideration”) based
upon a total value of the Stock Consideration of two million one hundred
thousand dollars ($2,100,000.00). Notwithstanding anything herein to the
contrary, ADSX shall not be required to issue Stock Consideration to Stock
Recipients if the aggregate Stock Consideration issued hereunder would exceed
19.9% of the common stock of ADSX outstanding on any of the following dates: the
date hereof, any Payment Date; or any Vesting Date. Provided, however, that in
such event that ADSX is not required to issue such Stock Consideration, ADSX
shall pay to Stock Recipients any Payment Amounts (as defined below) due on the
Vesting Date in cash. Also, the “price” agreed upon doesn’t change but the
number of shares issued in the future could change and will be adjusted to give
effect to any stock splits.
b. Establishment Of New Business Venture. ADSX and Vasa shall establish a new
joint venture or other business (the “New Business Venture) pursuant to the
terms below.
c. Sole Consideration. The foregoing Stock Consideration and New Business
Venture shall be the only payments, in cash or otherwise, now or in the future,
due to Plaintiffs or their successors, heirs and assigns, from ADSX, PDSC or any
other ADSX Released Parties (as defined below).
2.                Dismissal of the Action. Within five (5) business days after
the full execution of this Agreement, Plaintiffs shall file with the court a
dismissal with prejudice (the “Dismissal”) of the Action.
3.                Stock Consideration.
a. Name. The stock certificates evidencing the shares for the Stock
Consideration shall be issued in the name of “Engstrom, Lipscomb & Lack.”
b. Delivery of Restricted Stock. ADSX shall cause its transfer agent to issue
and deliver the number of shares of ADSX Common Stock (the “Restricted Shares”)
that have a value, based on the ADSX Average Trading Price (as defined below)
ending on the last trading day preceding the date of issuance.

 

2



--------------------------------------------------------------------------------



 



i. As soon as practicable, but no later than thirty (30) days after the
Dismissal (“Payment 1”);
ii. October 15, 2008 (“Payment 2”);
iii. October 15, 2009 (“Payment 3”);
iv. October 15, 2010 (“Payment 4”); and
v. October 15, 2011 (“Payment 5”).
c.  Restrictive Legend. The stock certificates representing the Restricted
Shares will bear a legend stating that they have not been registered and that
they are subject to the vesting restrictions set forth in this Agreement.
d.  Vesting Schedule. Unless vested earlier in the sole discretion of ADSX, the
Restricted Shares shall vest (i.e. be free from any restrictions on resale
thereof other than such restrictions that may be applicable under state and
federal securities laws) no later than the following dates (each a “Vesting
Date”):
i. Payment 1: no later than one hundred eighty (180) days from the date of the
Dismissal;
ii. Payment 2: April 15, 2009;
iii. Payment 3: April 15, 2010;
iv. Payment 4: April 15, 2011; and
v. Payment 5: April 15, 2012.
e.  Delivery Of Unrestricted Stock Certificates. After each delivery of
Restricted Shares as described in Paragraph 3(b) above, ADSX will cause to be
filed with the Securities and Exchange Commission (the “SEC”) a registration
statement (each a “Registration Statement”) covering the Restricted Shares
issued so as to insure that those shares are registered for resale on or before
the applicable Vesting Date set forth above. In the event ADSX fails to abide by
this condition, all future vesting dates are cancelled and accelerated to be the
last vesting date which immediately precedes the date of breach subject to the
notice default and opportunity to cure provision in paragraph 6 below. Upon
vesting of any of the Restricted Shares, ADSX will authorize its transfer agent
to implement legend removal on the vested Restricted Shares, provided such
shares are registered pursuant to an effective Registration Statement. Stock
Recipients must present certificates representing the vested Restricted Shares
to ADSX’s transfer agent and follow transfer agent instructions to accomplish
such legend removal.

 

3



--------------------------------------------------------------------------------



 



f. Average Trading Price. As used herein, “ADSX Average Trading Price” shall
mean the average closing price per share of the Common Stock as reported on The
NASDAQ Capital Market (or, if the Common Stock is not then listed or quoted and
traded on The NASDAQ Capital Market, then the over-the-counter or other market
on which the Common Stock is traded) for the 10 consecutive trading day period
preceding the applicable date.
g. Amount of Payments. ADSX shall deliver pursuant to paragraph 3(a) such number
of shares that have a value, based on the ADSX Average Trading Price ending on
the last trading day preceding the date of issuance, of the following amounts
(the “Payment Amount”):
i. Payment 1: five hundred thousand dollars ($500,000.00)
ii. Payment 2: five hundred thousand dollars ($500,000.00)
iii. Payment 3: four hundred thousand dollars ($400,000.00)
iv. Payment 4: four hundred thousand dollars ($400,000.00)
v. Payment 5: three hundred thousand dollars ($300,000.00)
h. Difference In Value. If immediately prior to any Vesting Date the aggregate
number of unvested Restricted Shares shall not have the value set forth above
for the applicable Vesting Date (the “Applicable Value”), then on such
applicable Vesting Date ADSX shall, at its sole option, (i) cause its transfer
agent to issue in Stock Recipients’ name stock certificates representing such
number of additional shares of ADSX common stock (“ Additional Shares”) that
have a value, based on the ADSX Average Trading Price ending on the last trading
day preceding the Vesting Date, equal to the difference between the value of the
Restricted Shares which are vesting and the Applicable Value, or (ii) pay the
difference between the value of the Restricted Shares

 

4



--------------------------------------------------------------------------------



 



which are vesting and the Applicable Value for that Vesting Date in cash. If
immediately prior to any Vesting Date the value of the Restricted Shares exceeds
the Applicable Value for that Vesting Date, those shares representing the excess
value (the “Excess Shares”) shall be automatically returned to ADSX for
cancellation immediately following such final Vesting Date. The certificate(s)
representing Excess Shares must be returned bearing Stock Recipients’
endorsement(s) with Medallion signature guarantee(s), or with stock power(s)
bearing Stock Recipients’ signature with Medallion signature guarantee(s), as
required by ADSX’ transfer agent to allow cancellation of the Restricted Shares.
Stock Recipients will reasonably assist in paperwork required by ADSX’s transfer
agent required to cancel the shares.
4.               ADSX Option To Pay Cash. In its sole and absolute discretion,
ADSX shall have the option of paying the Payment Amounts, in whole or in part,
through a payment by a check, wire transfer of funds or other cash equivalent
(“Cash”).
5.               New Business Venture. ADSX and Vasa shall establish the New
Business Venture on the following terms.
a. Name and Structure. ADSX and Vasa shall agree upon a name and structure of
the New Business Venture consistent with the following parameters. Vasa shall
own fifty-five percent (55%), and ADSX shall own forty-five percent (45%), of
the New Business Venture. The New Business Venture shall be entitled to promote
itself as an “affiliate” of ADSX. Vasa shall have a executive title with the New
Business Venture, and shall be identified by that title on business cards
provided by ADSX which also identify the new business venture as an ADSX
affiliate.
b. Term. The initial term of the New Business Venture shall be three (3) years
commencing as of October 15, 2007 (the “Initial Term”).
c. Funding Commitment.
i. Yearly Funding. ADSX shall provide to H&K Vasa Management, Inc. funding for
the New Business Venture in the amount of two hundred fifty thousand dollars
($250,000.00) per year, payable monthly commencing on October 15, 2007 (the
“Yearly Funding”) and continuing on the 15th day of each month thereafter for a
total of 36 months.

 

5



--------------------------------------------------------------------------------



 



ii. Reimbursement of Expenses. ADSX shall reimburse the reasonable business
expenses of the New Business Venture as incurred by Vasa in the exercise of his
sole discretion up to a maximum of fifty thousand dollars ($50,000.00) per year
(the “Expense Reimbursement”). Vasa shall submit such expenses to ADSX for
reimbursement in the ordinary course of ADSX’s business.
iii. Proposal For Further Funding. At his sole and absolute discretion, Vasa may
submit to ADSX proposals for further funding of the New Business Venture
(“Additional Funding”). ADSX shall have no obligation to agree to any Additional
Funding and shall decide whether to commit to such Additional Funding in its
sole and absolute discretion. Vasa shall have no obligation to submit any such
proposals to ADSX.
d. Purpose of New Business Venture. The purpose of the New Business Venture is
to provide Vasa with a business structure pursuant to which he can attempt to
generate new business ideas for the benefit of himself and ADSX. Vasa
acknowledges and understands that, in the absence of the express concurrence of
ADSX (which ADSX may withhold in its sole discretion), the New Business Venture
shall not be connected in any way with the resources or business of PDSC;
however, ADSX shall permit the New Business Venture (through Vasa) to propose
business ideas to other affiliates of ADSX in the regular course of business of
ADSX and its affiliates.
e. Termination of New Business Venture. At the conclusion of the Initial Term of
the New Business Venture, Vasa shall have the option of purchasing ADSX’s
interests through payment to ADSX of the following: (i) all amounts paid by ADSX
into the New Business Venture (i.e. the Yearly Funding, Expense Reimbursement
and any Additional Funding); and (ii) two times EBIDTA of the New Business
Venture for its third year of operations. If Vasa decides not to purchase ADSX’s
interest in the New Business Venture, ADSX shall be entitled to share in the
proceeds from any sale of the New Business Venture and/or any profits of the New
Business Venture in the percentage of ADSX’s ownership interest set forth above
notwithstanding the fact that ADSX’s obligations to provide Yearly Funding or
Expense Reimbursement has terminated.

 

6



--------------------------------------------------------------------------------



 



f. No Further Duties. Notwithstanding any other provision in this Agreement,
neither Vasa nor ADSX shall have any duty to the New Business Venture except as
expressly set forth above. Notwithstanding any other provision in this
Agreement, Vasa acknowledges and understands that ADSX’s entire obligation with
respect to the New Business Venture is to provide the Yearly Funding and the
Expense Reimbursement as set forth above.
6. Notice Of Default/Opportunity To Cure. Notwithstanding anything herein to the
contrary, if ADSX defaults on any of its obligations above, Plaintiffs must
provide written notice of such default to ADSX. ADSX shall have a thirty
(30) day period to cure any such default from the date of such notice, including
but not limited to ADSX’s right to cure any such default through the payment of
Cash. If ADSX fails to cure any default on its obligations, all Payment Amounts
not previously delivered to Vasa under paragraph 3 shall become immediately due
and payable.
7. Mutual General Releases.
a. By Plaintiffs. Except for obligations under this Agreement, Plaintiffs (for
themselves and their successors in interest, predecessors in interest, heirs,
assigns, employees, attorneys, partners, officers and directors) hereby
unconditionally relieve, release and forever discharge Defendants and their
respective affiliates, subsidiaries, officers, directors, shareholders,
employees, attorneys, heirs, predecessors, successors and assigns (collectively,
the “ADSX Released Parties”), of and from any and all claims, debts,
liabilities, demands, judgments, accounts, obligations, promises, acts,
agreements, costs, expenses (including but not limited to attorneys’ fees),
damages, actions and causes of action, of any kind or nature, whether known or
unknown, suspected or unsuspected, fixed or contingent, asserted or unasserted
(the “Claims”) based on, arising out of, relating to or in connection with any
act, omission, statement, occurrence, obligation or condition existing as of or
prior to the date of this Agreement, from the beginning of time to the present.

 

7



--------------------------------------------------------------------------------



 



b. By Defendants. Except for obligations under this Agreement, Defendants (for
themselves and their successors in interest, predecessors in interest, heirs,
assigns, employees, attorneys, partners, officers and directors) hereby
unconditionally relieve, release and forever discharge Plaintiffs and their
respective affiliates, subsidiaries, officers, directors, shareholders,
employees, attorneys, heirs, predecessors, successors and assigns (collectively,
the “Vasa Released Parties”), of and from any and all claims, debts,
liabilities, demands, judgments, accounts, obligations, promises, acts,
agreements, costs, expenses (including but not limited to attorneys’ fees),
damages, actions and causes of action, of any kind or nature, whether known or
unknown, suspected or unsuspected, fixed or contingent, asserted or unasserted
(i.e. the Claims) based on, arising out of, relating to or in connection with
any act, omission, statement, occurrence, obligation or condition existing as of
or prior to the date of this Agreement, from the beginning of time to the
present. ADSX expressly forgives, relieves and releases Vasa from the
approximately $50,000 judgment against him in favor of ADSX and PDSC in the
California action entitled Maudlin v. Pacific Decision Sciences Corp., et al.
ADSX shall immediately upon dismissal of this action expunge any liens or
encumbrances arising from such judgment as soon as reasonably practicable.

 

8



--------------------------------------------------------------------------------



 



c. Waiver of Known And Unknown Claims. The parties acknowledge that they
understand the provisions of Section 1542 of the California Civil Code, or other
laws of similar effect, which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The parties waive and relinquish every right or benefit that he had, have or may
have under Section 1542 or any other laws of similar effect to the full extent
possible under the law. In connection with the mutual general releases being
granted hereunder, the parties acknowledge that they are aware that each may
discover facts in addition to or different from those that they may now know or
believe to be true with respect to the subject matter of this Agreement but that
it is the intention of the parties hereby to fully, finally, and forever settle
and release all released Claims and that, in furtherance of such intention, the
release given herein will be and remain a full and complete release
notwithstanding the discovery or existence of any such additional or different
facts.
8. Costs. Each party shall bear his or its own attorneys’ fees and costs arising
out of or related to the Action and the Claims released herein, and no further
Claim shall be made therefor.
9. No Admission of Liability. Each of the parties hereto understands and agrees
that by providing the consideration referred to above, and by executing this
Agreement, neither they nor or any of them admit any negligence, carelessness,
liability, obligation, misconduct or wrongdoing of any kind or nature
whatsoever. The settlement is made entirely as a compromise and for the purpose
of settling a dispute, and to compromise, settle and extinguish all claims,
acts, damages, demands, rights of action and causes of action claimed by any
party hereto, or any of them, against any other party hereto, or any of them.
10. Mutual Non-Disparagement. Each of the parties agrees that it shall not
publicly or privately disparage the other or the agents, servants or employees
of the other, but rather shall act in good faith to refrain from any conduct or
communication which might reasonably be expected to interfere with the business
and/or personal interests of the other.

 

9



--------------------------------------------------------------------------------



 



11. Independent Counsel. Each party acknowledges that he or it has been
represented by counsel of his or its own choice throughout all of the
negotiations which preceded the execution of this Agreement and in connection
with the preparation and execution of this Agreement.
12. Application To Successors/Predecessors. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective past and
present attorneys, representatives, predecessors, successors and assigns. All of
the covenants herein contained in favor of Plaintiffs, on the one hand, and ADSX
and PDSC, on the other hand, are for the express benefit of each and all of said
parties.
13. Representations and Warranties of the Parties.
a. Each person executing this Agreement warrants that he or she has the
authority to execute this Agreement from the party or parties on whose behalf
such person is purporting to execute it.
b. Each party represents and warrants that there has been no grant, sale,
assignment, transfer or other conveyance of any interests and/or rights in, to
and into the Claims which the parties are releasing in this Agreement. Each
party agrees that he will defend and hold harmless any of the other Released
Parties under this Agreement, including payment of those parties’ reasonable
costs and attorneys fees, in the event that a third party makes any Claim or
other demand based on or arising from any of the Claims which were released in
this Agreement.
c. Each party has carefully read and reviewed this Agreement and understands it
fully, and each party specifically does not rely upon any statement,
representation, legal opinion, accounting opinion or promise of any other party
or any person representing such other party, in executing this Agreement or in
making the settlement provided for herein, except as expressly stated in this
Agreement.

 

10



--------------------------------------------------------------------------------



 



d. Each party has made such an investigation of the law and facts pertaining to
this settlement and this Agreement and of all matters pertaining thereto as it
deems necessary. Each party has been represented by competent counsel of its own
choosing who has provided such party any and all advice on this settlement and
this Agreement as it deems necessary. This Agreement has been carefully read by,
the contents hereof are known and understood by, and it is signed freely by each
party executing this Agreement.
e. This Agreement is the result of arms’ length negotiation between the parties.
f. Each party to this Agreement agrees that, absent and subject to an order from
a court of competent jurisdiction or similar compulsion of law, such party will
not, either directly or indirectly, take any action which would interfere with
the performance of this Agreement by any party hereto, or which would adversely
affect any of the rights provided for herein.
14. Representations and Warranties of Stock Recipients.
a. The Stock Consideration to be received hereunder by Stock Recipients will be
acquired for their own account, not as nominee or agent, for investment purposes
and not with a view to, or for offer or sale in connection with directly or
indirectly, any distribution in violation of the Securities Act of 1933, as
amended or any other applicable securities law (the “Securities Act”) and with
no intention of participating in the formulation, determination or direction of
the basic business decisions of ADSX.
b. Stock Recipients are not registered broker dealers or engaged in the business
of being broker dealers.
c. Stock Recipients can bear the economic risk and complete loss of their
investment in the Stock Consideration and they have such knowledge and
experience in financial or business matters that they are capable of evaluating
the merits and risks of the investment contemplated hereby.

 

11



--------------------------------------------------------------------------------



 



d. Stock Recipients have had access to all financial and other information
concerning ADSX and the Stock Consideration as they wished to examine in order
to make a decision regarding the settlement consideration to be received
hereunder, including an opportunity to ask questions of and receive information
from management of ADSX.
e. Stock Recipients are an accredited investor as defined in Rule 501(a) of
Regulation D, as amended, under the Securities Act.
15. Plaintiffs’ Further Obligations. Plaintiffs and Stock Recipients agree to:
a. timely furnish to ADSX in writing such information regarding itself and the
intended method of disposition of the Stock Consideration as ADSX shall
reasonably request in order to effect the registration thereof or to comply with
applicable law;
b. to the extent required by applicable law, deliver a preliminary and
definitive prospectus to the purchaser of the Stock Consideration sold under any
Registration Statement;
c. notify ADSX when it has sold all of the Stock Consideration held by it;
d. notify ADSX promptly in the event that any information supplied by Plaintiffs
in writing for inclusion in such Registration Statement or related prospectus is
untrue or omits to state a material fact required to be stated therein or
necessary to make such information not misleading in light of the circumstances
then existing; immediately discontinue any sale or other disposition of the
Stock Consideration pursuant to such Registration Statement until the filing of
an amendment or supplement to such prospectus as may be necessary so that such
prospectus does not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
and provide ADSX with updates on such information as may be appropriate to make
such amendment or supplement effective for such purpose;

 

12



--------------------------------------------------------------------------------



 



e. otherwise use commercially reasonable efforts to assist ADSX and the
underwriters, if any, in the preparation of documentation reasonably necessary
or desirable to effectuate the resale of the Stock Consideration pursuant to any
Registration Statement filed in accordance herewith;
f. upon receipt of a notice from ADSX of the occurrence of a Discontinuation
Event (as defined below), Plaintiffs will direct Stock Recipients, and Stock
Recipients agree, to discontinue forthwith any disposition of such Stock
Consideration under the applicable Registration Statement until the Plaintiffs’
receipt of the copies of the supplemented prospectus and/or amended Registration
Statement or until it is advised in writing by ADSX that the use of the
applicable prospectus may be resumed, and, in either case, has received copies
of any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such prospectus or Registration Statement. ADSX may
provide appropriate stop orders to enforce the provisions of this paragraph. For
purposes of this Agreement, a “Discontinuation Event” shall mean (i) when the
Securities and Exchange Commission (the “Commission”) notifies ADSX whether
there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (ADSX shall
provide true and complete copies thereof and all written responses thereto to
the Plaintiffs); (ii) any request by the Commission or any other Federal or
state governmental authority for amendments or supplements to such Registration
Statement or prospectus or for additional information; (iii) the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement covering any or all of the Stock Consideration or the initiation of
any proceedings for that purpose; (iv) the receipt by ADSX of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Stock Consideration for sale in any

 

13



--------------------------------------------------------------------------------



 



jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and/or (v) the occurrence of any event or passage of time that makes
the financial statements included in such Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, prospectus or other documents so that, in the case of
such Registration Statement or prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
16. Entire Agreement. This Agreement contains the entire agreement of the
parties concerning the subject matter hereof, supersedes all prior
understandings, discussions and agreements of the parties concerning the subject
matter hereof and cannot be altered, modified or amended except by writing dated
after the date hereof and signed by each of the parties hereto. This Agreement
specifically supersedes and replaces that Memorandum of Settlement executed by
the parties at the mediation on September 28, 2007.
17. Notices. Except as expressly provided above, all demands, notices and
communications under this Agreement shall be sent via overnight or hand delivery
as follows (subject to the right of each party to change this notice designation
by written notice to the other, delivered by personal courier, overnight
delivery or certified mail):

     
TO PLAINTIFFS
  TO ADSX/PDSC
 
   
Mr. Hark M. Vasa
  Applied Digital Solutions, Inc.
18782 Pinto Lane
  Mr. Michael Krawitz
Santa Ana, California 92705
  Chief Executive Officer
 
  1690 South Congress Avenue
 
  Suite 200
 
  Delray Beach, Florida 33445

 

14



--------------------------------------------------------------------------------



 



       
With a copy to:
  With a copy to:
 
   
Jack Scarola, Esq.
  Melvin N.A. Avanzado, Esq.
Searcy Denney Scarola Barnhart &
  Jeffer, Mangels, Butler & Marmaro llp
Shipley, P.A.
  1900 Avenue of the Stars, 7th Floor
2139 Palm Beach Lakes Boulevard
  Los Angeles, California 90067
West Palm Beach, Florida 33409
   

18. Construction of Agreement. This Agreement shall be construed as a whole
according to its fair meaning, and as if jointly drafted by all parties. The
language of this Agreement shall not be construed for or against any party. No
provision of this Agreement shall be construed against any party by virtue of
the activities of that party or such party’s attorneys. The headings used in
this Agreement are for reference only and shall not affect the construction of
the Agreement.
19. Severability. The parties hereto covenant and agree that in the event that
any provision of this Agreement should be held by a court of competent
jurisdiction to be void, voidable, illegal or unenforceable in any respect, the
remaining portions thereof and provisions hereof shall nevertheless remain in
full force and effect as if such void, voidable, illegal or unenforceable
provision had never been contained in this Agreement.
20. Waiver. No breach of any provision hereof can be waived unless in writing.
Waiver of any one breach of any provision hereof shall not be deemed to be a
waiver of any other breach of the same or any other provision hereof.
21. Amendments In Writing. This Agreement may be amended only by a written
agreement executed by or on behalf of each of the parties hereto.
22. Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Florida.
23. Prevailing Party Fees and Costs. In the event of any proceeding to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to recover all reasonable costs thereof, including reasonable attorneys’ fees.

 

15



--------------------------------------------------------------------------------



 



24. Execution in Counterparts. This Agreement may be executed and delivered in
two or more counterparts, each of which, including but not limited to pages
transmitted by facsimile or by electronic transmission, when so executed and
delivered, shall be deemed to be an original.
IN WITNESS WHEREOF, the parties hereto each have approved and executed this
Agreement effective as of the date set forth above.

           
 
   APPLIED DIGITAL SOLUTIONS, INC.    
 
         
By /s/ Hark M. Vasa
  By  /s/ Michael Krawitz    
 
     Hark M. Vasa
   
 
Michael Krawitz    
 
    Chief Executive Officer    
 
         
H&K VASA 1999 FAMILY LIMITED PARTNERSHIP
  PACIFIC DECISION SCIENCES CORPORATION    
 
         
 
  By  /s/ Lorraine Breece    
By /s/ Hark M. Vasa
   
 
Lorraine Breece    
 
     Hark M. Vasa
    Vice President    
 
         
H&K VASA 2000 FAMILY LIMITED PARTNERSHIP
         
 
         
By /s/ Hark M. Vasa
         
 
     Hark M. Vasa
         
 
         
APPROVED AS TO FORM:
         
 
         
SEARCY DENNEY SCAROLA
BARNHART & SHIPLEY, P.A.
  JEFFER MANGELS BUTLER & MARMARO llp    
 
         
By: /s/ Jack Scarola
  By:  /s/ Melvin N.A. Avanzado    
 
     Jack Scarola
   
 
Melvin N.A. Avanzado    
     Attorneys for Plaintiffs
    Attorneys for Defendants    
     Hark M. Vasa, H&K Vasa 1999 Family
     Limited Partnership, and H&K Vasa 2000
     Family Limited Partnership
    Applied Digital Solutions, Inc. and Pacific Decision
Sciences Corporation, formerly known as PDS
Acquisition Corporation    

 

16